Citation Nr: 0112450	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-08 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for bilateral 
chondromalacia patella.

3.  Entitlement to service connection for residuals of a 
fracture of the right middle finger.

4.  Entitlement to service connection for left ear hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a 10 percent disability evaluation based 
on multiple noncompensable disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1978 to May 
1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for headaches, bilateral chondromalacia patella, 
residuals of a fracture of the right middle finger, and left 
ear hearing loss and denied entitlement to a 10 percent 
disability rating pursuant to 38 C.F.R. § 3.3.24.  This case 
also comes before the Board on appeal from a March 2000 
rating decision, which denied entitlement to service 
connection for tinnitus.

In an October 1999 rating decision, the RO found that a claim 
of entitlement to service connection for ulcers was not well 
grounded.  Since that decision, however, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  Unlike the version of the law in effect 
at that time, the VA is now charged with the duty to assist 
almost every claimant and with the duty to provide certain 
notices to claimants to assist them in pursuing the benefit 
sought.  The new law further provides that a claim denied as 
not well grounded between July 14, 1999, and November 9, 
2000, such as the ulcers claim decided in October 1999, can 
be readjudicated under the provisions of the new law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  

While the new law provides that a claimant must request such 
a readjudication, the Veteran's Benefits Administration, as a 
matter of policy, has indicated that it will initiate 
readjudication where it learns of such cases.  Veteran's 
Benefits Administration Fast Letter 00-87 (Nov. 17, 2000).  
Therefore, the Board takes this opportunity to invite the 
veteran to file such an application for readjudication and 
refers the ulcers claim for readjudication to the RO.

The issues of entitlement to service connection for 
headaches, entitlement to service connection for tinnitus, 
and entitlement to a 10 percent disability evaluation based 
on multiple noncompensable disabilities will be addressed in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary to substantiate the appellant's 
claims has been obtained by the agency of original 
jurisdiction.

2.  The evidence does not show that the appellant has 
bilateral chondromalacia patella related to his military 
service.  

3.  The evidence does not show that the appellant has 
residuals of a fracture of the right middle finger related to 
his military service.  

4.  The evidence does not show that the appellant has left 
ear hearing loss related to his military service.  


CONCLUSIONS OF LAW

1.  Bilateral chondromalacia patella was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).  

2.  Residuals of a fracture of the right middle finger were 
not incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

3.  Left ear hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000) (to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 
38 C.F.R. § 3.103 (2000).  In this case, there is no 
indication of additional relevant records that the RO has 
failed to obtain.  The RO arranged for timely VA examinations 
of the appellant.  In an April 1999 statement, the appellant 
indicated that all relevant medical evidence had been 
obtained.  No further assistance is necessary to substantiate 
the appellant's claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096; see also Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted).  Having determined that the duty to assist has 
been fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  


1.  Bilateral chondromalacia patella

Service medical records indicate that in January 1979 the 
appellant was treated for complaints of knee pain that had 
persisted since his knees were subjected to extreme pressure.  
The appellant had normal range of motion of his knees.  The 
examiner diagnosed mild knee strain and prescribed warm 
soaks.

In February 1979 the appellant was referred for physical 
therapy for his chronic knee problems.  His knees had not 
responded to medications.  He had 60 percent of the normal 
range of motion.  At the physical therapy consultation, the 
appellant reported a one-year history of knee pain since 
advanced individual training.  He complained of pain with 
running and prolonged standing or sitting.  He also 
complained of clicking and popping in his knees.  He reported 
that his knee had locked once.  He had parapatellar 
tenderness bilaterally.  The range of motion of his knees was 
from zero to 140 degrees bilaterally.  The examiner noted 
medial crepitus.  The diagnosis was bilateral chondromalacia 
patella.  A program of physical therapy was prescribed.

In August 1980 the appellant was treated for complaints of 
pain behind his left thigh and knee.  He reported that during 
a physical training run in the morning, his left thigh had 
tightened up forcing him to drop out of the run.  He reported 
no twisting injury or blunt trauma.  There was no 
crepitation, no effusion, no erythema, and no hematoma.  At a 
July 1985 enlistment examination for the National Guard, the 
appellant reported that he did not have and had not had 
lameness, arthritis, bursitis, a bone or joint deformity, 
swollen or painful joints, or a "trick" or locked knee.  
Examination of his lower extremities was normal.

At an August 1999 VA joints examination, the appellant 
complained of frequent swelling of both knees, associated 
with some weakness and stiffness.  He added that the swelling 
and pain in his knees was exacerbated by standing.  He stated 
that the symptoms began in 1980 in service.  He did not 
recall any particular trauma or injury to his knees.  
Examination of the appellant's knees revealed no swelling, 
edema, deformity, or dislocation.  Palpation revealed no 
crepitus or effusion in either knee.  Deep tendon reflexes 
were intact and symmetrical in both knees.  The appellant had 
normal range of motion in both knees.  He had flexion from 
zero to 140 degrees.  X-ray examination of the appellant's 
knees showed normal bone, soft tissue, and joints.

In this case, the medical evidence does not support the 
appellant's contention that he has chondromalacia in either 
knee.  At the August 1999 VA joints examination, the 
appellant complained of pain and swelling in his knees.  
However, the examiner noted no swelling.  X-ray examination 
was normal.  Although the appellant was treated for bilateral 
chondromalacia patella in 1979, more than twenty years before 
the VA examination, a knee disability was not shown on the 
examination.

Under these circumstances, there is no competent evidence to 
support the conclusion that the appellant is entitled to 
service connection for bilateral chondromalacia patella.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.").  The evidence for and against the claim is not in 
relative equipoise; therefore, no reasonable doubt issue is 
raised.  38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. § 3.102 
(2000).

As noted previously, there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000.  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and superceded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

The record in this case, however, reflects that the 
requirements of the foregoing law have been met, and that a 
remand of this issue to the RO to consider this change in law 
is not warranted.  In this regard, the Board observes that, 
although the RO advised the appellant that the duty to assist 
did not apply because his claim to service connection for 
bilateral chondromalacia patella was not well grounded, the 
record establishes that the appellant has been informed of 
that evidence which would be necessary to substantiate his 
claim.  In addition, the record includes the report of a VA 
examination conducted concerning this claim and the 
appellant's relevant treatment records.  Moreover, there have 
been no assertions by either the appellant or his 
representative that additional relevant records are 
available.  Indeed, in April 1999 the appellant indicated 
that all relevant records had been obtained.

The appellant has been clearly on notice that the denial of 
service connection for bilateral chondromalacia patella was 
because such a disorder was not shown.  A VA examination was 
negative, and these results were provided the appellant.

Under these circumstances, the Board concludes that VA has 
met its duty to assist in developing the facts pertinent to 
the appellant's claim under the provisions of the recently 
enacted Veterans Claims Assistance Act of 2000 and that no 
further development in this case is required.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that the appellant has not been prejudiced by the 
decision herein as he has not altered his arguments for 
benefits based upon the RO's explanation that it was the 
absence of a current disability that precluded service 
connection for bilateral chondromalacia patella and rendered 
the claim not well grounded.


2.  Residuals of a fracture of the right middle finger

Service medical records indicate that in June 1980 the 
appellant was treated for an injury to the third digit of his 
right hand.  He reported that he had jammed the finger while 
playing softball.  There was minimal edema and the appellant 
had full range of motion of the finger.  X-ray examination of 
the third digit of the appellant's right hand showed a small 
chip fracture of the proximal phalangeal joint.

At a July 1985 enlistment examination for the National Guard, 
the appellant reported that he did not have and had not had 
arthritis, bursitis, a bone or joint deformity, or swollen or 
painful joints. 

At an August 1999 VA hand, thumb, and fingers examination, 
the appellant reported that he had fractured his right middle 
finger in service in 1980.  He stated that it had been placed 
in a splint for approximately six weeks.  He reported that 
since that episode he had had occasional flare ups of pain in 
his right middle finger around the proximal phalangeal joint.  
He reported that cold weather exacerbated the pain and that 
warming his hand alleviated the pain.  The examiner did not 
appreciate any deformity or any sign of acute inflammatory 
process.  There was no swelling, erythema, or deformity of 
the right middle finger.  The appellant had equal and 
symmetrical grasp of his right middle finger when compared to 
the left.  The range of motion of the right middle finger was 
equal and symmetrical to his left middle finger.  No range of 
motion deficiency was seen.  X-ray examination of the right 
hand was negative with regard to the right middle finger.

In this case, the medical evidence does not support the 
appellant's contention that he has a residual disability from 
a fracture of his right middle finger.  At the August 1999 VA 
hand, thumb, and fingers examination, the appellant 
complained of pain and swelling in his finger.  However, the 
examiner noted no swelling.  X-ray examination was normal.  
Although the appellant fractured his right middle finger in 
1980, almost twenty years before the VA examination, a 
residual disability of that finger was not shown on the 
examination.

Under these circumstances, there is no competent evidence to 
support the conclusion that the appellant is entitled to 
service connection for residuals of a fracture of the middle 
finger of the right hand.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim.").  The 
evidence for and against the claim is not in relative 
equipoise; therefore, no reasonable doubt issue is raised.  
38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. § 3.102 (2000).

As noted previously, there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000.  The record in this case, however, reflects that 
the requirements of the foregoing law have been met, and that 
a remand of this issue to the RO to consider this change in 
law is not warranted.  In this regard, the Board observes 
that, although the RO advised the appellant that the duty to 
assist did not apply because his claim to service connection 
for residuals of a fracture of the right middle finger was 
not well grounded, the record establishes that the appellant 
has been informed of that evidence which would be necessary 
to substantiate his claim.  In addition, the record includes 
the report of a VA examination conducted concerning this 
claim and the appellant's relevant treatment records.  
Moreover, in April 1999 the appellant indicated that all 
relevant records had been obtained.

The appellant has been clearly on notice that the denial of 
service connection for residuals of a fracture of the right 
middle finger was because such a disorder was not shown.  A 
VA examination was negative, and these results were provided 
the appellant.

Under these circumstances, the Board concludes that VA has 
met its duty to assist in developing the facts pertinent to 
the appellant's claim under the provisions of the recently 
enacted Veterans Claims Assistance Act of 2000 and that no 
further development in this case is required.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that the appellant has not been prejudiced by the 
decision herein as he has not altered his arguments for 
benefits based upon the RO's explanation that it was the 
absence of a current disability that precluded service 
connection for residuals of a fracture of the right middle 
finger and rendered the claim not well grounded.


3.  Left ear hearing loss

On the authorized audiological evaluation at the appellant's 
March 1978 enlistment examination, pure tone thresholds for 
the left ear, in decibels, were as follows:



HERTZ


500
1000
2000
3000
4000
5
5
5
N/A
30

On January 5, 1979, the appellant complained of earache.  He 
was diagnosed with an infection of the right ear.  His left 
ear was clear.  He was examined again on January 18, 1979, 
with similar findings.  On the authorized audiological 
evaluation, pure tone thresholds for the left ear, in 
decibels, were as follows:



HERTZ


500
1000
2000
3000
4000
30
30
20
N/A
45

On an authorized audiological evaluation in June 1979, pure 
tone thresholds for the left ear, in decibels, were as 
follows:



HERTZ


500
1000
2000
3000
4000
45
20
20
25
55

On the authorized audiological evaluation at the appellant's 
July 1985 National Guard enlistment examination, pure tone 
thresholds for the left ear, in decibels, were as follows:



HERTZ


500
1000
2000
3000
4000
25
25
25
N/A
N/A

On the authorized audiological evaluation at an August 1999 
VA audio examination, pure tone thresholds for the 
appellant's left ear, in decibels, were as follows:



HERTZ


500
1000
2000
3000
4000
15
15
15
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The appellant complained of 
difficulty hearing, with onset of his hearing loss in 1981.  
He stated that he was exposed to noise in the military with 
field artillery tanks.  He did reported occasionally wearing 
hearing protection.  The examiner noted that pure tone 
testing revealed normal hearing sensitivity through 4000 
Hertz in the appellant's left ear with a mild hearing loss at 
8000 Hertz.  The examiner diagnosed normal hearing 
sensitivity and mild high frequency hearing loss of the left 
ear.

It is appropriate to consider high frequency sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a) (2000).  Accordingly, if sensorineural hearing 
loss were manifest to a degree of ten percent within a year 
of separation from service, service connection would be 
warranted. 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2000).

In this case, the medical evidence does not support the 
appellant's contention that he has a left ear hearing loss 
disability.  At the August 1999 VA audio examination, the 
auditory thresholds were 26 decibels or greater in none of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz for the 
appellant's left ear.  Further, the appellant's speech 
recognition score for his left ear using the Maryland CNC 
Test was 96 percent.  Although the appellant did show 
auditory thresholds 26 or greater for the frequencies 500, 
1000, and 4000 Hertz in January 1979 and auditory thresholds 
of 40 or greater in the frequencies 500 and 4000 Hertz in 
June 1979, these results were recorded more than twenty years 
before the results of the recent VA audio examination of the 
appellant.

Under these circumstances, there is no competent evidence to 
support the conclusion that the appellant is entitled to 
service connection for left ear hearing loss.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.").  The evidence for and against the claim is not in 
relative equipoise; therefore, no reasonable doubt issue is 
raised.  38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. § 3.102 
(2000).  The appellant has objected to the conclusion that he 
does not have a current left ear hearing loss disability and 
pointed out that at the August 1999 VA audio examination, the 
examiner diagnosed mild high frequency hearing loss of the 
left ear.  The appellant essentially protests that 38 C.F.R. 
§ 3.385 is unfair.  The appellant's complaint about 38 C.F.R. 
§ 3.385 is not unfamiliar.  Indeed, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") stated, in Ledford v. Derwinski, 
"In one sense, the regulation mixes apples and oranges in 
that it uses criteria for hearing loss to determine service 
connection and not degree of disability."  3 Vet. App. 87, 
89 (1992).  However, the Court also observed that the purpose 
of 38 C.F.R. § 3.385 was to establish "criteria for the 
purpose of determining the levels at which hearing loss 
becomes disabling" and "a department-wide rule for making 
determinations regarding service connection for impaired 
hearing."  Id.; see also Hensley v. Brown, 5 Vet. App. 155 
(1993).

As noted previously, there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000.  The record in this case, however, reflects that 
the requirements of the foregoing law have been met, and that 
a remand of this issue to the RO to consider this change in 
law is not warranted.  In this regard, the Board observes 
that, although the RO advised the appellant that the duty to 
assist did not apply because his claim to service connection 
for left ear hearing loss was not well grounded, the record 
establishes that the appellant has been informed of that 
evidence which would be necessary to substantiate his claim.  
In addition, the record includes the report of a VA 
examination conducted concerning this claim and the 
appellant's relevant treatment records.  Moreover, in April 
1999 the appellant indicated that all relevant records had 
been obtained.

The appellant has been clearly on notice that the denial of 
service connection for left ear hearing loss was because such 
a disorder was not shown.  Results from a VA examination 
failed to satisfy the criteria of 38 C.F.R. § 3.385, and 
those results were provided the appellant.

Under these circumstances, the Board concludes that VA has 
met its duty to assist in developing the facts pertinent to 
the appellant's claim under the provisions of the recently 
enacted Veterans Claims Assistance Act of 2000 and that no 
further development in this case is required.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that the appellant has not been prejudiced by the 
decision herein as he has not altered his arguments for 
benefits based upon the RO's explanation that it was the 
absence of a current disability that precluded service 
connection for left ear hearing loss and rendered the claim 
not well grounded.


ORDER

Entitlement to service connection for bilateral 
chondromalacia patella is denied.

Entitlement to service connection for residuals of a fracture 
of the right middle finger is denied.

Entitlement to service connection for left ear hearing loss 
is denied.


REMAND

At an August 1999 VA audio examination, the appellant 
reported that he had tinnitus that began in 1981 and 
accompanied his hearing loss.  In his May 2000 appeal, the 
appellant stated that he had experienced a head injury from 
being hit with a track door.  It is unclear whether the 
appellant intended to identify that episode as the onset of 
his tinnitus.  Further, the August 1999 examination does not 
contain a diagnosis of tinnitus and does not offer an opinion 
as to whether, if present, the appellant's tinnitus is 
related to his military service.

Similarly, the September 1999 VA miscellaneous neurological 
disorders examination does not contain an opinion as to 
whether the appellant's muscle contraction headaches are 
related to the appellant's treatment in service for headaches 
in 1979.

Because these two claims for service connection still must be 
adjudicated, consideration of the appellant's claim of 
entitlement to a 10 percent disability evaluation based on 
multiple noncompensable disabilities under 38 C.F.R. § 3.324 
must be deferred.  If the appellant were granted service 
connection for either disability, consideration of 38 C.F.R. 
§ 3.324 would have to include the additional disability or 
disabilities.  Further, if the appellant were granted service 
connection and a compensable rating for either disability, 
the appellant's claim under 38 C.F.R. § 3.324 would be moot.  
See Butts v. Brown, 5 Vet. App. 532, 541 (1993) (en banc).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The appellant should be afforded a VA 
to determine whether he has headaches 
that are related to his military service.  
The claims folder, including the 
appellant's service medical records, the 
report of the September 1999 VA 
miscellaneous neurological disorders 
examination, and private medical records 
from Thomas Conway, M.D., should be made 
available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  The examiner is requested to 
express an opinion as to the likelihood 
of a causal relationship between current 
headaches and military service, 
particularly service in 1979.  The 
examiner is encouraged to use phrases 
such as "is due to," "more likely than 
not," "equally likely," "less likely 
than not," or "is not due to" in 
expressing his or her conclusion.  A 
complete rationale should be provided for 
any opinion expressed. 

3.  The appellant should be afforded a VA 
audio examination to determine whether he 
has tinnitus that is related to his 
military service.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  A hisstory should be 
taken from the veteran regarding hearing 
and ear problems and his complaints of 
tinnitus.  The examination report should 
include whether the appellant has 
tinnitus and the most likely etiology of 
the tinnitus.  The examiner is encouraged 
to use phrases such as "is due to," 
"more likely than not," "equally 
likely," "less likely than not," or 
"is not due to" in expressing his or 
her conclusion.  A complete rationale 
should be provided for any opinion 
expressed. 

4.  Thereafter, the RO should readjudicate 
the appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


